DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended the base claims 1, 11, and 24, which were subject to the previous prior art rejection, by removing “polymer” as an embodiment of substrate.  This rendered moot the prior art rejection of record only as it applies to base claims 1, 11, and 24.  New prior art was found and used against base claims 22-24 due to extended Markush searches, below.
The Examiner responds by extending the Markush search to an iron chelator with a glucosamine substrate attached to an aromatic ring via a -NH-CH2- bond per base claims 1 and 11.  This search did not retrieve applicable prior art or double patent art.  See “SEARCH 6” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
The Examiner then extended the Markush search to an iron chelator with a histidine substrate attached to an aromatic ring via a -NH-CH2- bond per base claims 1 and 11.  This search did not retrieve applicable prior art or double patent art.  See “SEARCH 7” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.
Thus the full scope of base claims 1 and 11 has been searched and base claims 1 and 11 are free of the prior art.
The Examiner then extended the Markush search to an iron chelator according to base claim 24 which comprises a glucosamine substrate bonded to an aromatic ring with at least one hydroxyl functional group (note, unlike base claims 1 and 11, base claim 24 does not require a -NH-CH2- bond connecting glucosamine substrate with aromatic ring).  See “SEARCH 8” and “SEARCH 9” (conducted using Registry, HCaplus, and Casreact databases of STN) in enclosed search notes.  This search retrieved applicable prior art but no double patent art.
Therefore, the Markush search will not be extended to additional species of iron chelators of claims 22-24 in/for/during this Office Action.
The full scope of base claims 1 and 11 has been searched for prior art and double patent art per Markush search practice and found to be free of the prior art and double patent art.
However, the full scope of base claims 22-24 have not yet been searched for prior art and double patent art in accordance with Markush search practice.  At least histidine substrate of base claim 24 has yet to be searched per Markush search practice.
A search of the instant application’s inventor/assignee/owner name was also conducted in the STN search results for each of “SEARCH 6” through “SEARCH 9” but did not retrieve double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names was also conducted in the PALM and PE2E SEARCH Databases but did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The elected species and extended Markush searches to date read on claims 1 and 3-27.  Note the addition of previously withdrawn claims 9-10 as these claims depend on base claim 1, which has been fully searched and examined for prior art/double patent art.
No additional prior art (Markush search extensions) searching on claims 22-24 will be conducted in After Final.  Prior art searching will resume in RCE.
Current Status of 16/611,677
This Office Action is responsive to the amended claims of February 23, 2022.
Claims 1 and 3-27 have been examined on the merits.  Claims 1, 3, 5, 7, 11, 13-14, and 24-25 are currently amended.  Claims 4, 6, 8-10, 12, 15, 17-18, 20-21, and 26-27 are original.  Claims 16, 19, and 22-23 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/611,677, filed 11/07/2019, as a national stage entry of PCT/JP2018/018032, International Filing Date: 05/10/2018, which claims foreign priority to the following Japanese patent applications:  2018-010757, filed 01/25/2018; and to 2017-094954, filed 05/11/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The effective filing date is the International Filing Date of May 10, 2018 since Applicants have not yet perfected foreign priority.  Thus, the conditions of 35 USC 119(a)-(d) are not currently met.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 23, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/23/2022.
All claim objections (see paragraphs 14-16 of previous Office Action) against the claims are rendered moot since Applicants revised by deleting “[Formula 1]”; added squiggly marks to denote points of attachment; and updated claim (14) status identifiers appropriately.
The indefiniteness rejections and rejections under 35 U.S.C. 112(d) (see paragraphs 17-22 of previous Office Action) are rendered moot given new rejections against Applicants’ amended claims, below.
The prior art rejection (paragraphs 23-25 in previous Office Action) is rendered moot as it applies to base claims 1, 11, and 24 since Applicants deleted “polymer” as an embodiment of “substrate” for each of these three base claims.  However, at least base claims 22-23 are still subject to MPEP 2112.01 (Applicants did not argue the merits of application of MPEP 2112.01), which begs for application of any prior art reference teaching any iron chelator.  Applicants need to at least either amend the claims 22-23 or argue on the merits why MPEP 2112.01 is not applicable (see prior art rejections, below).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-10, 14-15, 17-19, 20-21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "CH3" and “-N(CH3)-CH2-COOH” as third functional groups.  There is insufficient antecedent basis for these limitations in the claim.
As drafted, the limitations "CH3" and “-N(CH3)-CH2-COOH” as third functional groups render the metes and bounds of claim 3 undefined (hence rendering claim 3 indefinite) since base claim 1, upon which claim 3 depends, only permits a first functional group of 1-2 hydroxyls and a second functional group comprising 1-2 moieties selected from the group consisting of a hydroxyl, a carboxylic acid, or a species of genus formula (I).
The metes and bounds of claim 3 are undefined as "CH3" is not a species of genus formula (I), and is not a hydroxyl or carboxylic acid.  Furthermore, the metes and bounds of claim 3 is undefined as “-N(CH3)-CH2-COOH” is not a species of genus formula (I) (contrast with genus formula I requiring a methylene bridge connecting the species of formula (I) to the aromatic ring) and “-N(CH3)-CH2-COOH” is not a hydroxyl or carboxylic acid.
Note that even if there are a maximum of 2 first (-OH) and 2 second functional groups, there must be one H on the aromatic ring of claim 3.  Thus, H as a third functional group in claim 3 has antecedent basis to base claim 1.
This same problem is seen in the third functional group of claim 5 (claim 6 is similarly rejected as it depends from claim 5 but does not remedy the rationale underpinning the rejection of claim 5) and claims 7 (claim 8-10 are similarly rejected as it depends from claim 7 but does not remedy the rationale underpinning the rejection of claim 7) and claim 14 (claims 15, 17, and 20-21 are similarly rejected as it depends from claim 14 but does not remedy the rationale underpinning the rejection of claim 14) and claim 25 (claim 26-27 are similarly rejected as it depends from claim 25 but does not remedy the rationale underpinning the rejection of claim 25) (for the same rationale).
To render moot this rejection:  Applicants must delete the "CH3" and either delete the “-N(CH3)-CH2-COOH” or amend it to conform with the structure:  
    PNG
    media_image1.png
    324
    739
    media_image1.png
    Greyscale
 of genus formula I of the relevant base claims in all rejected claims.
This is properly made FINAL as these rejections are due to Applicants’ claim amendments.
Claim 18 recites the limitation "chitosan” as substrate.  There is insufficient antecedent basis for this limitation in the claim.
As drafted, “chitosan” (a polymer) as substrate renders the metes and bounds of claim 18 undefined (hence rendering claim 18 indefinite) since the Applicants deleted “polymer” as an embodiment of “substrate” in base claim 11.  Thus, there is no longer any antecedent basis to “chitosan” or “polymer” as substrate in base claim 11.
Furthermore, claim 19 is rejected for the identical reasoning.
Please cancel claims 18-19 to render moot this rejection.
This is properly made FINAL as this rejection is due to Applicants’ claim amendments.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5-10, 14-15, 17-19, 20-21, and 25-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 3 recites the limitations "CH3" and “-N(CH3)-CH2-COOH” as third functional groups.  The dependent claim 3 does not further limit base claim 1.
As drafted, the limitations "CH3" and “-N(CH3)-CH2-COOH” as third functional groups are not hydroxyls, a carboxylic acid groups, or a species of genus formula (I) as required by the base claim 1.
Note that even if there are a maximum of 2 first (-OH) and 2 second functional groups, there must be one H on the aromatic ring of claim 3.  Thus, H as a third functional group in claim 3 further limits base claim 1.
This same problem is seen in the third functional group of claim 5 (claim 6 is similarly rejected as it depends from claim 5 but does not remedy the rationale underpinning the rejection of claim 5) and claims 7 (claim 8-10 are similarly rejected as it depends from claim 7 but does not remedy the rationale underpinning the rejection of claim 7) and claim 14 (claims 15, 17, and 20-21 are similarly rejected as it depends from claim 14 but does not remedy the rationale underpinning the rejection of claim 14) and claim 25 (claim 26-27 are similarly rejected as it depends from claim 25 but does not remedy the rationale underpinning the rejection of claim 25) (for the same rationale).
To render moot this rejection:  Applicants must delete the "CH3" and either delete the “-N(CH3)-CH2-COOH” or amend it to conform with the structure:  
    PNG
    media_image1.png
    324
    739
    media_image1.png
    Greyscale
 of genus formula I of the relevant base claims in all rejected claims.
This is properly made FINAL as these rejections are due to Applicants’ claim amendments.

Dependent claim 18 recites the limitation "chitosan” as substrate.  Dependent claim 18 does not further limit base claim 11.
As drafted, “chitosan” (a polymer) as substrate is no longer a permitted embodiment of substrate in base claim 11.
Furthermore, claim 19 is rejected for the identical reasoning.
Please cancel claims 18-19 to render moot this rejection.
This is properly made FINAL as these rejections are due to Applicants’ claim amendments.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ACS (American Chemical Society.  Chemical Abstract Service.  RN 402832-81-9.  Entered into STN/first made available to public:  26 March 2002).
The reference ACS teaches the compound:

    PNG
    media_image2.png
    210
    524
    media_image2.png
    Greyscale
 (see enclosed ACS reference), wherein a glucosamine substrate is bonded to an aromatic ring, wherein the aromatic ring has a first -OH functional group, and a second carboxylic acid functional group located ortho to the first functional group.
	Furthermore, these compounds do not exist in isolation in nature, but, rather, as collections (compositions) of compounds.
	The limitations “soluble iron chelating agent” and “pharmaceutical composition” are each interpreted as properties or functions.  Per MPEP 2112.01:  “when the structure recited in the prior art reference is substantially identical to that of the claims, then the claimed properties or functions are presumed to be inherent.”  Thus, the properties/functions:  “soluble iron chelating agent” and “pharmaceutical composition” are presumed inherently taught by the ACS prior art reference.  This anticipates claim 24.
	Said aromatic ring, above, has the first -OH functional group at locale R1 and the second carboxylic acid functional group at R2.  The rest of R3, R4, and R5 are each hydrogen (H).  This anticipates claim 25.
	This is properly made FINAL since said prior art reference was found from an extended Markush search as described, above.

Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCALISE (Scalise, Giorgio, et al.  “Inhibition of growth of Pneumocystis carinii by lactoferrins alone and in combination with pyrimethamine, clarithromycin and minocycline.”  Journal of Antimicrobial Chemotherapy.  (2000), Vol. 46, pp. 577-582).
The reference SCALISE teaches use of iron-chelating agents in the therapy of pneumocystis infections (interpreted as conferring “pharmaceutical properties”) (see “Abstract” on p. 577).  No one iron-cheating compound from SCALISE exists in isolation, but rather in a collection/composition of compounds.  Thus, this teaches “pharmaceutical compositions” of iron-chelating agents that have known antimicrobial properties.
The limitations “pharmaceutical composition”, “antimicrobial agent”, and “having selectivity for biologically unstable iron rather than for transferrin-bound iron” constitutes a property or function.  Per MPEP 2112.01:  “when the structure recited in the prior art reference is substantially identical to that of the claims, then the claimed properties or functions are presumed to be inherent.”  Thus, the properties/functions:  “pharmaceutical composition”, “antimicrobial agent”, and “having selectivity for biologically unstable iron rather than for transferrin-bound iron” are presumed inherently taught by the SCALISE prior art reference.  This anticipates claims 22-23.
This is properly made FINAL since said prior art reference was found from an extended Markush search as described, above.
Conclusion
Claims 3, 5-10, 14-15, and 17-27 are not presently allowable as written.
Claim 1, 4, 11-13, and 16 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates an iron chelator of base claims 1 and 11:  comprising a substrate selected from the group consisting of either glucosamine or histidine, which substrate is further connected to an aromatic ring via a -NH-CH2- bond, wherein the -NH- of said -NH-CH2- bond is the -NH substituent of the glucosamine or histidine substrate.  Furthermore, the aromatic ring must be further substituted with 1-2 first functional hydroxyl groups and one or two second functional groups, wherein said second functional groups are selected from the group consisting of:  hydroxyl, carboxylic acid, or a compound of genus formula (I) according to base claims 1 and 11.
The reference NISHIDA (U.S. 2017/0210828 A1) discloses iron chelators comprising a glucosamine substrate of the generic formula:  
    PNG
    media_image3.png
    423
    586
    media_image3.png
    Greyscale
 (page 4) and a histidine substrate of the generic formula:  
    PNG
    media_image4.png
    378
    584
    media_image4.png
    Greyscale
 (page 5).
However, NISHIDA is a close art, and not a prior art reference against base claims 1 and 11 (and their dependent claims) only since the glucosamine and histidine substrates of NISHIDA, above, are bonded to their aromatic rings via a -NH2- bond (see arrows, above), which creates a positively charged nitrogen offset by the negatively charged chloride ion.  This is not the same as the -NH-CH2- bond as required by base claims 1 and 11.  Moreover, NISHIDA cannot be a reference under 35 U.S.C. 102(a)(1) or (a)(2) since the NISHIDA reference does not name anyone else besides Nishida, Yuzo, who happens to be a co-inventor of the instant application.
Furthermore, the elected species SP6 and SP10 remain free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625